Case 1:20-cv-00596-JGK Document 24 Filed 09/24/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IRON WORKERS LOCALS 40, 361 & 417
HEALTH FUND,
20 cv 596 (JGK)
Plaintiff,
ORDER
- against -

JAMES JOYCE ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:
The status conference scheduled for March 14, 2021 at

4:00 p.m. is rescheduled to Monday, March 15, 2023 at 2:30 p.m.

SO ORDERED.

Dated: New York, New York bel
September 24, 2020 SO). ae x€

John G. Koeltl
ited States District Judge

 

 
